FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JACOB IKEOKWU-ONYMAECHI,                        No. 05-75664

               Petitioner,                       Agency No. A027-137-374

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jacob Ikeokwu-Onymaechi, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

government’s appeal from an immigration judge’s order granting his application



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
for deferral of removal under the Convention Against Torture. We have

jurisdiction pursuant to 8 U.S.C. § 1252. Lemus-Galvan v. Mukasey, 518 F.3d
1081, 1084 (9th Cir. 2008). Reviewing for substantial evidence the BIA’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), we deny the

petition for review.

         Substantial evidence supports the BIA’s holding that Ikeokwu-Onymaechi

failed to meet his burden of showing that he more likely than not would be tortured

upon removal to Nigeria. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.

2007).

         PETITION FOR REVIEW DENIED.




TL/Research                               2                                  05-75664